Citation Nr: 0003755	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
eyes.

2.  Entitlement to an original evaluation in excess of 10 
percent for tendonitis and arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from February 1967 to August 
1993.

This appeal arises from a July 1994 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
regional office (RO), which denied entitlement to service 
connection for a disorder of the eyes and granted service 
connection for tendonitis of the right shoulder, evaluated as 
noncompensable.  The grant of service connection and the 
noncompensable evaluation for the right shoulder disability 
were made effective the day following separation from 
service, September 1, 1993.

In a rating decision dated in April 1995, a hearing officer 
granted a 10 percent evaluation for the right shoulder 
disability effective September 1, 1993.

This case was previously before the Board in June 1996, when 
it was remanded for additional development.  That development 
was undertaken and the case has been returned to the Board 
for further consideration.  



FINDINGS OF FACT

1.  There is no competent evidence of a nexus between any 
current eye disability and service.

2.  Arthritis and tendinitis of the right shoulder are 
manifested by pain to resisted abduction at 90 degrees, and 
X-ray evidence of degenerative changes without limitation of 
motion.




CONCLUSIONS OF LAW

1.  The claim for service connection for a disability of the 
eyes is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  An evaluation in excess of 10 percent for arthritis and 
tendinitis of the right shoulder is not warranted for any 
period since the effective date of the grant of service 
connection for that disability.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eye Disability

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

Analysis

The veteran's service medical records show that in February 
1968 he was seen with a complaint that his eye felt swollen 
and painful to touch.  Ocular movements were intact, and the 
fundi were negative.  He was able to adequately visualize.  
In September 1969, it was determine that glasses were not 
needed.  In March 1971, he reportedly had a small speck of 
dust in the right eye, which was removed.  No further 
treatment was recommended and he was to return to the clinic 
if his vision was not completely clear.  In January 1972, he 
complained that his distant vision was blurred.  In February 
1982, he was noted to have multiple dust like opacities in 
both eyes, which were not considered disabling.  In June 1985 
he was assessed as having a possible dust particle in the 
right eye.  The eye was irrigated and he reportedly obtained 
relief.  In November 1985 he was afforded a routine 
examination and was provided eyeglasses.  In April 1987, he 
was found to have an accommodative dysfunction.  

In October 1989, the veteran complained of left eye redness 
and pain.  The assessment was conjunctivitis, which was 
possibly bacterial.  In a report of medical history completed 
for separation from service in March 1993, the veteran 
reported that he had no eye trouble.  It was noted that he 
wore glasses, but this was not considered disabling.  On 
examination for separation from service in March 1993, the 
eyes were normal. 

The service medical records satisfy the second prong of the 
Caluza test--competent evidence of a disease or injury in 
service.  Examinations subsequent to service satisfy the 
first prong of the Caluza test.  On examination in January 
1995, a diagnosis of peripheral retinal degeneration was 
reported.  

The absent element in the veteran's claim is any competent 
evidence of a nexus between a current eye disability and 
service.  Examiners in March 1994 and August 1998, noted that 
there had been no sequelae from the removal of foreign bodies 
in the veteran's eyes during service.  The examiner 
conducting the August 1998 examination specifically concluded 
that the current peripheral retinal degeneration was 
unrelated to service.  There is no other competent medical 
evidence of a nexus between a current eye disability and 
service.  

The veteran's contentions could be read as asserting a 
continuity of symptomatology since service.  However, there 
is no competent evidence relating that continuity to a 
current diagnosis.  In the absence of competent evidence of a 
nexus between a current eye disorder and service, the claim 
is not well grounded and must be denied.

The veteran's representative has questioned the examiner's 
conclusion that the current retinal degeneration was 
unrelated to service.  The representative asserts that the 
examiner did not give reasons for this opinion.  Regardless, 
of whether the examiner provided reasons for the opinion, the 
burden is on the veteran at this point to provide competent 
evidence of a nexus, and VA does not have a duty to assist 
him with the development of his claim by affording him 
adequate examinations.  See Roberts v. West, No. 97-1057 
(U.S. Vet. App. Nov. 19, 1999).



Right Shoulder Disability

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 10 percent during any period since service connection was 
established.

The Court has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1996) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).

The veteran's right shoulder disability is currently 
evaluated under the provisions of Diagnostic Code 5010, which 
provides that traumatic arthritis will be evaluated on the 
same criteria as degenerative arthritis under Diagnostic Code 
5003.  The disability is also rated under the provisions of 
Diagnostic Code 5024, which provide that tenosynovitis will 
be evaluated under the provisions of Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis is 
to be rated on the basis of limitation of motion of the 
affected joint under the appropriate diagnostic code for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint group or minor joint group affected by limitation of 
motion.

Limitation of motion of the major arm to 25 degrees or less 
from the side warrants a 40 percent evaluation.  Limitation 
of motion of the major arm to midway between the side and 
shoulder level warrants a 30 percent evaluation.  Limitation 
of the major arm to shoulder level warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1999).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 
(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 
(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (1999).

In the instant case the veteran has been afforded a number of 
VA examinations between July 1994, and February 1997, on all 
of those examinations the veteran was able to raise his right 
arm to above the shoulder level, without pain (although 
crepitus was reported on one occasion).  Given that the 
veteran has essentially full range of motion in the right 
shoulder without pain, and few other indications of 
functional impairment, he does not meet the criteria for an 
evaluation in excess of 10 percent under the pertinent 
diagnostic codes discussed above.

The veteran's hearing testimony suggests that he experiences 
limitation of motion with considerable pain.  However, these 
findings have not been confirmed on any of the several 
examinations afforded the veteran since service.  Therefore, 
the Board concludes that the weight of the evidence is 
against the claim for a higher original rating at any time 
since the effective date of the grant of service connection.


ORDER

Entitlement to service connection for a disorder of the eyes 
is denied.

Entitlement to an original evaluation in excess of 10 percent 
for tendonitis and arthritis of the right shoulder is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

